Soott, Judge,
delivered the opinion of the court.
The 11th section of the act to incorporate the city of Fay-ette, approved December 7th, 1855, provides that the mayor shall be, ex officio, a justice of the peace within and for the city, and shall have the same jurisdiction, in all cases in the city, as justices of the peace have in their respective townships. Among other things, the first and second sections of the first article of the act establishing justices’ courts and regulating proceedings therein declares that “ every justice of the peace is authorized to hold a court for the trial of all actions for any penalty not exceeding ninety dollars, given by any statute of this state.” These sections clearly show that, except in actions on bonds and notes, the legislature intended that justices of the peace should not entertain jurisdiction in any other cases, where the amount in controversy, exclusive of interest, exceeded ninety dollars. The penalty here sought to be recovered is for the sum of one hundred dollars. Under the charter the corporate authorities had no authority to enlarge the jurisdiction of the mayor beyond the sum fixed by that instrument.
The charter is to the corporate authorities what the state constitution is to the general assembly. As a law against the constitution is void, so an ordinance of a corporation against the provisions of its charter is of no validity.
Judge Byland concurring,
judgment affirmed ;
Judge Leonard absent.*